Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
Claims 1-2,6,8-15,17-20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claims 1 and 22 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claims 1 and 22 disclose a piston ring (10, fig 1), a first diametrical axis (12), a second diametrical axis (14), an outer portion (16) split into two sections by two opposed gaps (20), a body portion (18) comprising at least one biasing element (22) integrally formed (claim 1) or fixedly connected (claim 22)  with the two sections of the outer portion, the piston ring is symmetrical about both the first and second axis, the at least one biasing element (22) allows the body portion to be more resiliently deformable in the direction of said first diametrical axis and less deformable in the direction of the second diametrical axis.
Fukui (USPN 4,256,067) discloses a piston ring (17, fig 1), a first diametrical axis (vertical axis bisecting the ring, fig 2), a second diametrical axis (horizontal axis bisecting the ring, fig 2), an outer portion (23, fig 2) split into two sections by two opposed gaps (24), a body portion (22) having at least one biasing element (the spring component of 22), the piston ring is symmetrical about both the first and second axis, the at least one biasing element allows the body portion to be more resiliently deformable in the direction of said first diametrical axis and less deformable in the direction of the second diametrical axis. However, according to the strict interpretation of claims by the board, Fukui does not disclose, and does not render obvious the limitation of at least one biasing element integrally formed (claim 1) or fixedly connected (claim 22)  with the two sections of the outer portion.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1 and 22 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746